PER CURIAM.
In view of the fact that the record reflects a disputed issue of material fact concerning the identity of the manufacturer of the meat grinder in question, it was error for the trial court to grant the Motion for Summary Judgment that the appellee filed against the plaintiff below.1 As a result thereof, it was also error to grant the Motion for Judgment on the Pleadings that was filed by the appel-lee against the appellant herein, since the granting of the latter motion was predicated on the granting of the former motion. Accordingly, this cause is remanded for further proceedings consistent herewith.
Reversed and remanded.

. Southern Bell Tel. & Tel. Co. v. Dep't ofTransp., 668 So.2d 1039 (Fla. 3d DCA), review dismissed, 671 So.2d 788 (Fla. 1996).